Wilder, J.:
I concur in the conclusion reached on the reasoning of the Chief Justice, which I understand to he this,— that these two sections of the Revised Laws, 1777 and 1779, as amended, not going into operation until after the opening of the September term, Act 74 of the 1905 laws construed together with chapter 119 of the Revised Laws shows that these sections as unamended should.be in'force until the amendments went into operation, namely, after the September term. Consquently, the present jury panel w'as properly drawn.